Citation Nr: 9911698	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1944 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in January 1997.  A statement of 
the case was mailed to the veteran in March 1997.  The 
veteran's substantive appeal was received in April 1997.  


REMAND


In this case, in a June 1996 statement, Dominic Ruggiero, 
D.O., indicated that the veteran reported to him that he 
sustained knee injury during service which Dr. Ruggiero 
described and Dr. Ruggiero further noted that the veteran had 
thereafter suffered from symptoms.  In a July 1996 letter, 
Carl R. Steindel, M.D., stated that the veteran currently has 
a left knee disability which is "due to an old injury he 
sustained to the knee during his time in Military Service."  
It is not clear, at least from Dr. Steindel's statement, what 
is the basis of the conclusion that the veteran's current 
knee disability developed from an inservice injury.  In fact, 
it appears from Dr. Steindel's early statements that he 
previously believed that the veteran's knee disability 
commenced at some time subsequent to, but not necessarily 
related to, a 1975 automobile accident.  As such, the Board 
finds that Drs. Ruggiero and Steindel should be contacted by 
the RO and requested to provide statements explaining the 
bases for their conclusions that current knee disability 
originated during service.  If the basis is solely based on 
the veteran's own report of injury, the physicians should so 
state.  In addition, Dr. Steindel should be asked to clarify 
why he previously appeared to indicate that current knee 
disability began subsequent to 1975, but his recent statement 
attributed current knee disability to service.  

In addition the Board notes that the record shows that the 
veteran was awarded Social Security Disability benefits in 
1975 or 1976.  The Board believes that in order to make the 
record complete the Social Security Administration (SSA) 
should be requested to provide the information, including 
medical evidence, upon which this award was based.

In May 1996, the veteran's representative requested that the 
veteran's records be obtained from the VA Medical Center, 
Wilkes Barre, Pennsylvania.  In a letter received in June 
1996, the veteran indicated that when he received treatment 
at the VA Medical Center in Wilkes-Barre, Pennsylvania he was 
told to request service connection for his knees.  The Board 
believes that all the veteran's VA treatment records should 
be obtained.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact Drs. Ruggiero 
and Steindel and request that they 
provide statements explaining the bases 
for their conclusions that current knee 
disability originated during service.  If 
the basis is solely based on the 
veteran's own report of injury, the 
physicians should so state.  In addition, 
Dr. Steindel should be asked to clarify 
why he previously appeared to indicate 
that current knee disability began 
subsequent to 1975, but his recent 
statement attributed current knee 
disability to service.  Both physicians 
should be asked to state when they first 
treated the veteran.

2.  The RO should request the SSA to 
provide the information, including 
medical evidence, upon which an award of 
Social Security Disability was made to 
the veteran in either 1975 or 1976.

3.  The RO should obtain all the 
veteran's treatment records, which are 
not currently in the claims file.  This 
should include all inpatient and 
outpatient treatment records from the VA 
Medical Center, Wilkes-Barre, 
Pennsylvania.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a bilateral knee 
disability.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

No action is required of the veteran unless he receives 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







